            Case 2:20-cv-02930-KSM Document 12 Filed 08/04/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOSEPH SCIARRINO, et al.,                                  CIVIL ACTION

        Plaintiffs,
                                                            NO. 2:20-cv-2930-KSM
        v.

 STATE FARM FIRE AND CASUALTY
 COMPANY,

        Defendant.


                                            ORDER

       AND NOW this 4th day of August, 2020, upon consideration of the Plaintiffs’ Motion

for Remand (Doc. No. 6), the Defendant’s response brief (Doc. No. 8), the Defendant’s Motion

to Dismiss Pursuant to F.R.C.P. 12(b)(6) (Doc. No. 3), and the Defendant’s Motion to Dismiss

Pursuant to F.R.C.P. 12(b)(6) and Motion to Strike Pursuant to 12(f) (Doc. No. 10), it is

ORDERED as follows:

       1.       The Plaintiffs’ Motion for Remand (Doc. No. 6) is GRANTED.

       2.       The Defendant’s motions to dismiss (Doc. Nos. 3 & 10) are DENIED AS

MOOT.

       3.       This case shall be REMANDED to the state court from which it was removed.

The clerk of court shall mark the matter as CLOSED and REMANDED.

IT IS SO ORDERED.



                                                     /s/KAREN SPENCER MARSTON
                                                     _________________________________
                                                     KAREN SPENCER MARSTON, J.
